370 F.2d 332
CREAM CREST-BLANDING DAIRIES, INC., Plaintiff-Appellant,v.NATIONAL DAIRY PRODUCTS CORP., Defendant-Appellee.
No. 16835.
United States Court of Appeals Sixth Circuit.
Jan. 11, 1967.

J. M. Neath, Jr., Grand Rapids, Mich., Charles E. McCallum, Warner, Norcross & Judd, Grand Rapids, Mich., on brief, for appellant.
David J. Gibbons, Chicago, Ill., Gordon B. Wheeler, Grand Rapids, Mich., on brief; Chadwell, Keck, Kayser, Ruggles & McLaren, Chicago, ill., Uhl, Bryant, Wheeler & Upham, Grand Rapids, Mich., of counsel, for appellee.
Before PHILLIPS, PECK and McCREE, Circuit Judges.
PER CURIAM.


1
This is an action for treble damages under the Robinson-Patman amendment to the Clayton Act, 15 U.S.C. 13a, for price discrimination in the sale of milk.  The facts are set forth in the opinion of the District Judge Noel P. Fox granting summary for defendant, reported at 243 F. Supp. 331 (W.D.Mich.).


2
This case is controlled by the decision in Willard Dairy Corp. v. National Dairy Products Corp., 309 F.2d 943 (C.A. 6), cert. denied, 373 U.S. 934, 83 S. Ct. 1554, 10 L. Ed. 2d 691, rehearing denied, 375 U.S. 871, 84 S. Ct. 28, 11 L. Ed. 2d 101.  Appellants urge that the decision be reconsidered and overruled.  This we decline to do.


3
The judgment of the district court is affirmed.